                     THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                   CIVIL ACTION NO. 3:20-mc-00042-GCM

PLANET ENERGY (ONTARIO) CORP.,

       Petitioner,

vs.

XOOM ENERGY, LLC,                                                  ORDER

       Respondent,

ALL COMMUNICATIONS NETWORK
OF CANADA CO.,

       Intervenor.



      THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro

Hac Vice (“Motion”) concerning Meghan McSkimming (Doc. No. 23), which was filed

May 5, 2020.

      Upon review and consideration of the Motion, which was accompanied by

submission of the necessary fees, the Court hereby GRANTS the Motion.

      In accordance with Local Rule 83.1(B), Mrs. McSkimming is admitted to appear

before this court pro hac vice on behalf of Defendant Xoom Energy, LLC (“Xoom

USA”). SO ORDERED.


                                             Signed: May 5, 2020




                                         1
       Case 3:20-mc-00042-GCM Document 27 Filed 05/06/20 Page 1 of 1
